DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6 and 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “in a lateral direction through the electrochemical film” in line 2.  It is unclear how the lateral direction, i.e., a horizontal direction, can be through the electrochemical film.
Claim 9 recites the limitation “wherein at least some of the plurality of electrodes are located on a first surface of the electrochemical film” in lines 1-2.  It is unclear whether this plurality of electrodes is the same as claimed in claim 1.  Since claim 1 recites the plurality of electrodes formed at the second surface, at least some of the same plurality of electrodes cannot be located on the first surface of the electrochemical film.  The specification discloses different embodiments of a gas sensor 100.  For example, Fig. 7-8 indicates two embodiments of the gas sensor 100 in which some of the plurality of electrodes are located on a first surface of the electrochemical film, and some of the plurality of electrodes are located on a second surface of the electrochemical film, wherein the first surface of the electrochemical film and the second surface of the electrochemical film are opposite surfaces (Fig. 7-8; [0084]-[0085]).  Fig. 9 indicates another embodiment of the gas sensor 100 in which the plurality of electrodes formed at the second surface (Fig. 9; [0086]).  Thus, it appears that the Applicant mixed different embodiments in claims 1 and 9.
Claim 9 recites “a first surface of the electrochemical film” and “a second surface of the electrochemical film” in lines 2-3.  It is unclear whether this first surface and second surface of the electrochemical film are the same as the first surface and the second surface claimed in claim 1.  It is suggested to change into “the first surface of the electrochemical film” and “the second surface of the electrochemical film.”
Subsequent dependent claims 10-12 are rejected due to their dependencies on rejected base claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teysseyre (U.S. Patent Pub. 2016/0047774) in view of Pham (U.S. 6,103,080), and further in view of Tayebi (U.S. Patent Pub. 2015/0360936).

an electrochemical film (Fig. 6D; [0041] lines 3-7: the chemireactive gas sensing compound 164 is a gel that includes a reaction agent that changes resistivity in response to reacting with a gas species such that the change in resistivity influences an electric current in the sensor electrode; claim 10: the gas sensing compound is an electrolyte; here the electrolyte gel 164 is deemed to be an electrochemical film) having a first surface opposite a second surface (Fig. 6D: showing the gas sensing compound has a top surface and an opposite bottom surface); 
a plurality of electrodes (Fig. 6D; [0041] line 12: sensor electrodes 108; [0039] lines 5-6: the metal pillars 160, which acts as additional sensor electrodes) coupled with the electrochemical film (Fig. 6D: showing the electrodes 108 and 160 coupled with the gas sensing compound 164) and formed at the second surface (Fig. 6D: showing electrodes 108 and 160 formed at the bottom surface of the gas sensing compound 164); and
a semiconductor wafer (Fig. 6D; [0028] line 3: a semiconductor substrate 102; here the semiconductor substrate 102 is deemed to be a semiconductor wafer) coupled with the plurality of electrodes (Fig. 6D: showing electrodes 108 and 160 coupled with the substrate 102), wherein the semiconductor wafer is an application specific integrated circuit semiconductor (ASIC) wafer (Fig. 6D; [0028] lines 14-16: an application specific integrated circuit ASIC formed within the substrate 102), and wherein the gas sensor is monolithically integrated on to the ASIC wafer (Fig. 6D; 
wherein the gas sensor is configured such that a gas to be sensed passes over the first surface of the electrochemical film (Fig. 6D; [0043] lines 4-6: openings 170 in the lid 166 permit entry of ambient gas species into the cap 104 to be sensed by the chemireactive gas sensing compound 164; thus the gas to be sensed enters into the cap 104 and passes over the top surface of the gas sensing compound 164).

Teysseyre does not explicitly disclose the ASIC wafer (Fig. 6D: the semiconductor substrate102) is a CMOS wafer, and the gas sensor is monolithically integrated onto the ASIC CMOS wafer.
However, Tayebi teaches microelectromechanical systems (MEMS) for chemical and/or biological sensors to be directly microfabricated on their application-specific integrated circuit (ASIC) ([0001] lines 2-3, 5-8).  An assembly of metallic MEMS structures directly fabricated on planarized CMOS substrates, containing the ASIC, by direct deposition and subsequent microfabrication steps on the ASIC interconnect layers ([0006] lines 1-5).  The wafer-scale processing steps for multi-device assemblies monolithically integrated with the CMOS render a much reduced cost ([0006] lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre by monolithically integrating the MEMS sensors into the ASIC CMOS substrate as taught by Tayebi because the monolithic integration of MEMS sensor and the ASIC CMOS substrate would render a much reduced cost ([0006] lines 15-17).

Regarding claim 4, Teysseyre, Pham, and Tayebi disclose all limitations of claim 1 as applied to claim 1.  The embodiment of Teysseyre (Fig. 6D) does not explicitly disclose the ASIC CMOS wafer comprises laterally spaced structures having holes between them.
However, in another embodiment of Teysseyre (Fig. 9), Teysseyre teaches the chemireactive gas sensing compound 164, head space 172, and lid 166 are contained in a cavity formed within the substrate 102 such that the walls of the substrate 102 perform the function of the cap 104 ([0046] lines 9-12).  Thus, Teysseyre teaches the wafer comprises laterally spaced structures (Fig. 9: walls of the cap 104 formed by walls of the substrate 102) having holes (Fig. 9: openings 170) between them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre, Pham, and Tayebi by incorporating openings into the cap that is formed by walls of the semiconductor substrate because the cap provides a container for the chemireactive gas sensing compound ([0043] lines 6-8) and the openings provide pathways for the gas to be sensed.

Regarding claim 5, Teysseyre teaches the gas sensor is configured such that a gas to be sensed passes in a lateral direction through the electrochemical film (Fig. 6D; [0043] lines 4-6: openings 170 in the lid 166 permit entry of ambient gas species into the cap 104 to be sensed by the chemireactive gas sensing compound 164; thus the gas to 

Regarding claim 6, Teysseyre teaches the plurality of electrodes are formed on a single surface of the electrochemical film (Fig. 6D: showing electrodes 108 and 160 formed on the bottom surface of the gas sensing compound 164).

Regarding claim 7, Teysseyre teaches a passivation layer (Fig. 6D; [0036] line 4: insulator 149) between the electrochemical film and the semiconductor wafer (Fig. 6D: showing the insulator 149 between gas sensing compound 164 and the semiconductor substrate 102; [0036] lines 4-5: the insulator 149 provides cover of the sensor electrodes 108 at selected locations; thus the insulator layer 149 is deemed to be the passivation layer that protects the sensor electrodes).

Regarding claim 8, Teysseyre teaches a dielectric layer (Fig. 6D; [0036] line 4: insulator 149) coupled between the electrochemical film and the semiconductor wafer (Fig. 6D: showing the insulator layer 149 between gas sensing compound 164 and the semiconductor substrate 102;), and wherein the dielectric layer comprises an etched ([0035] lines 6-7: via openings in the substrate 102 can be etched) cavity portion (Fig. 4B, 6A; [0035] line 1: vias 142 are formed in the substrate 102, here the via 142 is deemed to be a cavity portion which is through the insulator layer 149, thus the insulator layer comprising a cavity portion).



Regarding claim 15, Teysseyre teaches the electrochemical film is a solid electrolyte ([0041] lines 13-14: the chemireactive gas sensing compound 164 can be dispensed as a liquid and then cured to form a gel; thus becoming a solid electrolyte).

Regarding claim 16, the designation “wherein the electrochemical film and the plurality of electrodes form an electrochemical fuel cell” does not limit the claim to a particular structure because it is only the intended result of the structure of electrochemical film and the plurality of electrodes.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teysseyre in view of Pham and Tayebi, and further in view of Roesch (U.S. 7,770,432).

However, Roesch teaches a sensor element for determining the concentration of particles in gas mixtures (Col. 1, lines 7-9).  The sensor element 10 includes two measuring electrodes 14, 16, which are preferably developed as interdigital electrodes that are interleaved with each other (Fig. 1-2; Col. 3, lines 16-19).  The use of interdigital electrodes as measuring electrodes 14, 16 advantageously makes possible an especially accurate determination of the electrical resistance and the electrical conductivity of the surface material located between measuring electrodes 14, 16 (Col. 3, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre, Pham, and Tayebi by employing interdigital electrodes, i.e., with a comb or meander structure, as taught by Roesch because make possible an especially accurate determination of the electrical resistance and the electrical conductivity of the surface material located between measuring electrodes (Col. 3, lines 19-23).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teysseyre in view of Pham and Tayebi, and further in view of Watanabe (U.S. 7,306,712).
Regarding claim 18, Teysseyre, Pham, and Tayebi disclose all limitations of claim 1 as applied to claim 1.  Teysseyre, Pham, and Tayebi do not explicitly disclose at least some of the plurality of electrodes comprise a porous material such that a gas to 
However, Watanabe teaches a gas sensor for measuring gas concentration (Col.1, lines 7-8).  The electrode 203 and/or 204 is a porous electrode which is made of carbon and carriers a catalyst (Col. 10, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre, Pham, and Tayebi by utilizing porous electrodes as taught by Watanabe because the porous electrode enables the measurement gas access to the proton conductive layer through the electrode (Fig. 4; Col. 10, lines 58-59).  Further, the designation “such that a gas to be sensed and/or reactants are able to pass through the at least some of the plurality of electrodes” is for the intended result and does not limit the claim scope.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-16, and 18 has/have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
It appears that the Applicant mixed different embodiments into some dependent claims, such as claims 9-12, and the Examiner suggest to rewrite the claims into different independent claims to claim different embodiments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795